9/4/2019       (21)
            Case    Alexandria Ocasio-Cortez on Twitter:Document
                  1:19-cv-03956-FB-CLP                   "1. I have 5.2 million
                                                                        15-2followers.
                                                                                FiledLess than 20 accounts
                                                                                       09/04/19      Page  are1blocked
                                                                                                                 of 1 for ongoing harassment.
                                                                                                                       PageID     #: 49 0 ar…

                                Thread

                                 Alexandria Ocasio-Cortez
                                 @AOC

                      1. I have 5.2 million followers. Less than 20 accounts are
           20+
                      blocked for ongoing harassment. 0 are my constituents.

                      2. Harassment is not a viewpoint. Some accounts, like
                      the Daily Caller, posted fake nude photos of me &
                      abused my comments to spread it. No one is entitled to
                      abuse.

                             Columbia University             @Columbia · Aug 29
                        Late yesterday, @knightcolumbia sent this letter to @AOC urging her not to block
                        Twitter users on the basis of viewpoint: ow.ly/QeL750vNZz3


                      6:43 PM · Aug 29, 2019 · Twitter for iPhone


                      15.2K Retweets          122.5K Likes




                                 Alexandria Ocasio-Cortez      @AOC · Aug 29
                                 Replying to @AOC
                                 People are free to speak whatever classist, racist, false, misogynistic, bigoted
                                 comments they’d like.

                                 They do not have the right to force others to endure their harassment and
                                 abuse.
                                       3.6K               8.4K               84K

                                 Mr Producer @RichSementa · Aug 29
                                 Replying to @AOC
                                 If Trump Can't block anyone on Twitter, neither should Congress




https://twitter.com/AOC/status/1167206144793817088                                                                                        1/5
